CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 14, 2013, relating to the financial statements and financial highlights of Franklin Strategic Mortgage Portfolio Fund, which appear in the September 30, 2013 Annual Report to Shareholders of Franklin Strategic Mortgage Portfolio, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP San
